MEMORANDUM **
Jose Alfredo Orejel-Ramirez appeals from the district court’s order, after remand, explaining that it would impose the same sentence under the advisory Guidelines. Orejel-Ramirez was originally sentenced to 48 months of imprisonment following his guilty-plea conviction for importation of, and possession with intent to distribute, five kilograms or more of cocaine, all in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A)(ii)(II), 952(a), 960(a)(1) and (b)(1)(B)(ii).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Orejel-Ramirez has filed a brief stating there are no grounds for relief, and a motion to withdraw as counsel of record. Orejel-Ramirez has not filed a pro se supplemental brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83-84, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief. We therefore GRANT counsel’s motion to withdraw and AFFIRM the district court’s judgment.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.